MEMORANDUM **
Juan Bucio-Uc petitions for review of the Board of Immigration Appeals’ affirmance of an order of deportation issued by an Immigration Judge. Because he raises a question of law, we have jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(D). We deny the petition.
Under former INA § 321(a), a child could derive United States citizenship solely from his mother’s naturalization if the child’s father never legitimated paternity.1 Whether Bucio-Uc’s father legitimated paternity is governed by California law.2 Under California law, Bucio-Uc’s father clearly legitimated paternity.3 Thus, Bucio-Uc did not derive United States citizenship solely from his mother’s naturalization.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 8 U.S.C. § 1432(a)(3) (repealed by the Child Citizenship Act of 2000, Pub.L. No. 106-395, 114 Stat. 1631).


. California law regarding legitimation applies even if the "legitimating acts occurred before either the father or son had any contact with California, as long as the father later established his domicile in California.” Kaliski v. I.N.S., 620 F.2d 214, 216 (9th Cir.1980).


. See Cal. Fam.Code § 7611(c) (a man is presumed to be the natural father of a child if 1) after the child’s birth, the father and the child’s natural mother marry; and 2) with his consent, the father is named on the child’s birth certificate). See also Barthelemy v. Ashcroft, 329 F.3d 1062, 1068 n. 5 (9th Cir.2003) (citing Cal. Fam.Code § 7611(d)) ("[a] father may legitimate a child born out of wedlock” by "receiving that child into his home and by holding out that child as his natural child”).